Citation Nr: 1040797	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  07-17 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to service connection for right foot disability as 
secondary to service-connected avulsion fracture of the right 
ankle (right ankle disability).



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active military duty from April 1943 to 
November 1945.  

In June 2008, the Board of Veterans' Appeals (Board) denied 
service connection for a back disability and for a heart 
disability and remanded the issue listed above to the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey for a nexus opinion after review of the claims file.  As 
an attempt was made to examine the Veteran in order to provide a 
VA opinion, there has been substantial compliance with the June 
2008 remand instructions.  See Dyment v. West, 13 Vet. App. 141 
(1999) (Holding that a remand is not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where there was substantial 
compliance with the remand directives.)

Correspondence in the claims file, including a June 2009 letter 
to the Veteran, reveals that some evidence, including the 
Veteran's service treatment records, is unavailable despite VA 
attempt to obtain the missing evidence.  Therefore, the file was 
rebuilt, albeit, incompletely.  Accordingly, the Board will use 
the best evidence available in adjudicating the claim.  Marciniak 
v. Brown, 10 Vet. App. 198 (1997).


FINDINGS OF FACT

1.  The Veteran failed to appear without explanation for a 
scheduled VA evaluation of the foot in April 2010.

2.  The medical evidence of record does not show a right foot 
disability due to service-connected right ankle disability.



CONCLUSION OF LAW

The Veteran does not have a right foot disability that is 
proximately due to or the result of service-connected disability.  
38 U.S.C.A. §§ 5103A, 5107, 7104 (West 2002); 38 C.F.R. § 3.310 
(20010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) (West 2002 & Supp. 
2007).  Regulations implementing the VCAA have been enacted.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  After having carefully reviewed the record 
on appeal, the Board has concluded that the notice requirements 
of the VCAA have been satisfied with respect to the issue decided 
herein.  

According to an April 2008 Board remand, the RO sent the Veteran 
a letter in June 2006, prior to adjudication, which he was 
informed of the requirements needed to establish entitlement to 
the benefit on appeal.  The Board would not that a letter sent to 
the Veteran in May 2008 includes the requirements needed to 
establish entitlement to service connection on a secondary basis.

In accordance with the requirements of the VCAA, the May 2008 
letter informed the Veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records if he provided relevant information about the records.  
No additional private evidence was subsequently added to the 
claims file.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claims."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Based on 
this record, the Board finds that VA's duty to notify has been 
satisfied.  

The Veteran was informed in the May 2008 letter that a disability 
rating and effective date would be assigned if his service 
connection claim was granted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  The VCAA also requires 
VA to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  A VA examination was conducted in 
October 2008.  The Veteran was notified at his address of 
record that a VA examination was scheduled for April 27, 2010; 
he failed to report for this examination without explanation.   

All available evidence that is pertinent to the claim decided 
herein has been obtained and that there is sufficient medical 
evidence on file on which to make a decision on the issue.  The 
Veteran has been given ample opportunity to present evidence and 
argument in support of his claim.  The Board additionally finds 
that VA has complied with general due process considerations.  
See 38 C.F.R. § 3.103 (2010).  


Law and Regulations

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2009).  Additional disability 
resulting from the aggravation of a nonservice-connected 
condition by a service-connected condition is also compensable 
under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary 
service connection there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).


Analysis

The Veteran seeks service connection for a right foot disability 
manifested by foot pain as secondary to service-connected right 
ankle disability.  Having carefully considered this claim in 
light of the record and the applicable law, the Board concludes 
that, as there is no credible evidence linking the Veteran's 
right foot disability to his service-connected right ankle 
disability, the preponderance of the evidence is against the 
claim and the appeal will be denied.  

This claim involves a rebuilt claims file and does not contain 
the Veteran's service treatment records.  However, the Veteran 
essentially contents that his current right foot disability is 
secondary to his service-connected right ankle disability.  

VA treatment records dated from September 1998 to June 2008 
reveal diagnoses of degenerative joint disease of the right ankle 
and right plantar fasciitis.  

The Veteran complained on VA evaluation in June 2006 of chronic 
right ankle pain since service, worse over the last six years.  
He noted numbness in the right leg.  He did not report additional 
limitation following repetitive use or during flare ups.  He had 
not had any incapacitating episodes during the previous year.  He 
retired from work for an elevator company in 1979.  It was noted 
that x-rays of the right ankle in 2003 did not show any definite 
acute fracture.  The impression was chronic right ankle pain most 
likely secondary to chronic ankle sprain and lumbar 
radiculopathy.
A VA foot examination was conducted in October 2008, in which it 
is noted that the claims file was requested but was not 
available.  The Veteran complained of pain in the right foot/heel 
that began five or more years ago.  He used a cane for stability.  
He gave a history of a right ankle injury in service, for which 
he received no treatment, with subsequent problems with giving 
out of the ankle and pain that travels from the ankle into the 
right foot.  He also noted right foot swelling, stiffness, 
fatigability, weakness, and lack of endurance.  He was unable to 
stand for more than a few minutes and unable to walk more than a 
few yards.  Physical evaluation revealed objective evidence of 
right foot pain, swelling, tenderness, and weakness.  His right 
foot disability affected his daily activities.  Edema, 
varicosities, and neurogenic pain of the right foot were 
diagnosed.  The examiner concluded that, without access to the 
Veteran's records and in light of the minimal injury to the right 
ankle, it was less likely as not that the Veteran's right foot 
disability was caused by his right ankle disability.

This case was remanded by the Board in April 2010 to obtain a 
medical nexus opinion that included review of the claims file.  A 
letter was sent to the Veteran's address of record on April 15, 
2010 in which he was told that an examination was being scheduled 
at the VA facility nearest him as part of the processing of his 
claim for benefits and that the facility would contact him with 
information on when and where to report for the examination.  The 
letter also noted that, if he was unable to report for the 
examination, he should contact the medical facility and arrange a 
more convenient place and time.  He was told that, when a 
claimant fails to report for an examination without good cause, 
the claim shall be rated based on the evidence or even denied.  A 
letter was sent to the Veteran's address of record on April 16, 
2010 in which he was informed that a compensation and pension 
examination had been scheduled at the VA facility nearest him on 
April 27, 2010.  There is subsequent evidence on file that the 
Veteran failed to report without explanation for the scheduled VA 
examination on April 27, 2010.  

A copy of a Supplemental Statement of the Case was sent to the 
Veteran's address on September 1, 2010, in which it was noted 
that the Veteran failed to report for the scheduled VA 
examination on April 27, 2010.  This Supplemental Statement of 
the Case was not returned to the Board as undelivered.  The law 
presumes that notice letters are properly mailed and forwarded.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994), appeal 
dismissed, 53 Aff'd 347 (Fed. Cir. 1995) (the law presumes the 
regularity of the administrative process "in the absence of clear 
evidence to the contrary"); Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992); Ashley v. Derwinski, 2 Vet. App. 307, 308-9 (1992); 
Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992).  Consequently, 
the Board finds that the Veteran had notice of the April 2010 
examination.

Based on the foregoing, the Board finds that the RO substantially 
complied with the mandates of its remand.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (finding that a remand by the Board 
confers on the appellant the right to compliance with the remand 
orders).  Therefore, the Board will proceed to review and decide 
the claim based on the evidence that is of record consistent with 
38 C.F.R. § 3.655 (2010).

Although the Veteran currently has a right foot disability, which 
he contends is causally related to his service-connected right 
ankle disability, the only nexus opinion on file, provided 
without review of the claims file, found that it was more likely 
than not that his right foot disability is not secondary to 
service-connected right ankle disability because his right ankle 
injury is not significant.  As there is no medical nexus opinion 
on file linking the Veteran's current right foot disability to 
his service-connected right ankle disability, service connection 
must be denied for right foot disability.  See Wallin, supra.

Because the preponderance of the evidence is against the 
Veteran's claim for service connection for right foot disability, 
the doctrine of reasonable doubt is not for application with 
respect to this issue.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 







ORDER

Service connection for a right foot disability is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


